DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


2.	Claims 15-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16-20 of U.S. Patent No. 10,737,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered nominal phrasing differences and the scope of the patented claims, in a broad and reasonably interpretation, read on the patented claims. The crux of applicant’s claims, including the groove configuration and progressively increasing projections are taught in the patented claims, but couched in different terms. See claim comparison chart below: 
	
16/940806
10,737,153
15. A golf club head comprising: a body portion including a toe portion, a heel portion, a top portion, a sole portion, a front portion, and a rear portion; a face portion located at the front portion, the face portion comprising: a perimeter defined by a toe edge, a heel edge, a top edge, and a sole edge; a central strike portion located inside the perimeter and including a geometric center of the face portion; a plurality of grooves arranged in a crisscross pattern across at least projections defined by portions of the face portion between the plurality of grooves, the plurality of projections including a smallest projection of the plurality of projections and a remainder of the plurality of projections that are larger than the smallest projection, wherein the grooves of the plurality of grooves have the same or substantially the same width and depth, wherein the smallest projection of the plurality of projections is located at or proximate the geometric center of the face portion, wherein the remainder of the plurality of projections become increasingly larger moving outwardly from the smallest projection of the plurality of projections toward the toe edge, wherein the remainder of the plurality of projections become increasingly larger moving outwardly from the smallest projection of the plurality of projections toward the heel edge, wherein the remainder of the plurality of projections become increasingly larger moving outwardly from the smallest projection of the plurality of projections toward the top edge, and wherein the remainder of the plurality of projections become increasingly larger moving outwardly from the smallest projection of the plurality of projections toward the sole edge.

a face portion located at the front portion; a plurality of grooves formed in the face portion and including a first plurality of parallel grooves and a second plurality of parallel grooves, the first plurality of parallel grooves extending in a first diagonal direction across the face portion, and the second plurality of parallel grooves extending in a second diagonal direction across the face portion and intersecting with the first plurality of parallel grooves;  and a plurality of projections defined by the plurality of grooves and arranged in an array across at least a portion of the face portion, each projection of the plurality of projections having a peak portion and a base portion, the peak portion having a surface area defining a ball striking surface and disposed at a height relative to the base portion, wherein a projection of the plurality of 
projections is located at or proximate a geometric center portion of the face portion, wherein the rest of the plurality of projections spread out from the 
geometric center portion toward a perimeter of the face portion, wherein the plurality of grooves have the same width and depth such that the peak portions 
of the plurality of projections have the same height relative to the base portions of the plurality of projections and the plurality of projections are 
evenly spaced apart from each other in a first direction moving horizontally across the face portion from the geometric center to the toe portion, a second 
direction moving horizontally across the face portion from the geometric center to the heel portion, a third direction moving vertically across the face portion from the geometric center to the top portion, and a fourth direction moving vertically across the face from the geometric center to the sole portion, and wherein the plurality of projections successively increase in 
volume in a plurality of directions moving radially outward from the geometric center portion to the perimeter of the face portion and including the first direction, the second direction, the third direction, and the fourth direction. 

  19.  The golf club head as defined in claim 16, wherein for any two projections located at different distances from the geometric center portion, a relative surface area size between the two projections results in a smaller surface area size for whichever one of the two projections is closer to the geometric center portion. 


20.  The golf club head as defined in claim 16, wherein for any two projections located at the same distance from the geometric center portion, a relative surface area size between the two projections results in the two projections having the same surface area size


10.  The golf club head as defined in claim 9, wherein at least one projection of the plurality of projections is a square or rectangular pyramidal frustum. 


  17.  The golf club head as defined in claim 16, wherein the array of the plurality of projections extends across a substantial entirety of the face portion and terminates at or proximate the perimeter of the face portion. 


	
Claims 16-20 are silent as to the shape of the projection, however, claim 10 teaches a “pyramidal frustum” shape for the projection. One ordinary skill in the art would have found it obvious to utilize this shape as it provides a flat surface to contact the ball, further enhancing the normalization of ball speed across the face and providing a solid impact feel to the golfer. 


3.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16-20 of U.S. Patent No. 10,737,153 in view of Jertson et al. (US Pub. No. 2016/0346649). 
	With respect to claim 18, the patented claims are silent regarding the shape of the grooves. Examiner cites to Jertson et al. for its teaching of a V-shaped truncated cross section (“flat bottom” – paragraph [0145]). At time of applicant’s invention, one ordinary skill in the art would have found it obvious to utilize this groove shape as it may “improve putting performance” Id.  





Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are nominal phrasing differences and the scope of the patented claims substantially read on patented claims 1-20. The crux of applicant’s claims, including the groove configuration and progressively increasing projections are taught in the patented claims, but couched in different terms. 
With respect to the claimed depth of the grooves, the depth of the groove is a result effective variable for the ball speed of a hit putt (as extrinsic evidence, see paragraph [0112] of Jertson et al. (US Pub. No. 2016/0346649). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would have found it obvious use routine optimization to obtain the claimed depth to produce a desired ball speed. 

5.	Claims 2, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,981,038 in view of Jertson et al. (US Pub. No. 2016/0346649). 
	With respect to claims 2, 9 and 18, the patented claims are silent as to shape of the grooves. Examiner cites to Jertson et al. for its teaching of a V-shaped truncated cross section (V groove with “flat bottom” – paragraph [0145]). At time of applicant’s invention, one ordinary skill Id.  This shape also reads on an inverted trapezoid cross section. 

6.	Claims 1, 5-8, 12-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,090,535 in view of Treadwell (US Pat. No. 8,371,958). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are substantially nominal phrasing differences and the scope of the patented claims substantially read on the patented claims. The crux of applicant’s claims, including the groove configuration and progressively increasing projections are taught in the patented claims, but couched in different terms. 
 The patented claims do not disclose wherein the grooves have substantially the same depths, but not the same widths, or wherein the projections are pyramidal frustum. Analogous art reference Treadwell teaches these features to be known in the art (Fig.’s 3A-3B; “pyramidal shape” with “flat top” – column 3, lines 60-66). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to make the grooves of the same width as this would expectantly make manufacturing more convenient as the depth is also equal, thereby allowing convenient face patterning. In addition, the having the same width will aid in normalizing ball speed. 
With respect to the claimed depth range of the grooves, the depth of the groove is a result effective variable for the ball speed of a hit putt (as extrinsic evidence, see paragraph [0112] of Jertson et al. (US Pub. No. 2016/0346649). Where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art would have found it obvious use routine optimization to obtain the claimed depth to produce a desired ball speed. 

7.	Claims 2, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,090,535 in view of Treadwell (US Pat. No. 8,371,958) and further in view of Jertson et al. (US Pub. No. 2016/0346649). 
With respect to claims 2, 9 and 18, the patented claims are silent as to the cross sectional shape of the grooves. Secondary reference Treadwell shows a V-shape groove, but not a truncated cross section. Examiner cites to Jertson et al. for its teaching of a V-shaped truncated cross section (V groove with “flat bottom” – paragraph [0145]). At time of applicant’s invention, one ordinary skill in the art would have found it obvious to utilize this groove shape as it may “improve putting performance” Id.  This shape also reads on an inverted trapezoid cross section. This modification is considered to have a reasonable expectation of success since the V groove with a truncated cross section does not affect the frustum pyramidal shape of the projection. 

Allowable Subject Matter
8.	Claims 1-20 would be allowable upon acceptance of Terminal Disclaimer obviating the above double patenting rejection.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lambeth et al. (US Pub. No. 2018/0311545), Rife (US Pub. No. 2016/0016050), Reese (US Pub. No. 2009/0156328) and Kraeuter (US Des. Pat. No. D057,980).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711